                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 CRST EXPEDITED, INC,
              Plaintiff,                                  No. 17-CV-25-CJW-KEM
 vs.
                                                        MEMORANDUM OPINION
 SWIFT TRANSPORTATION CO OF                              AND ORDER IN LIMINE
 ARIZONA, LLC,

               Defendant.
                                  ____________________

                                 TABLE OF CONTENTS

I.     PLAINTIFF’S MOTION IN LIMINE................................................... 4

       A.    Defendant’s Affirmative Defenses ............................................... 4

             1.     Invalidity Defenses ......................................................... 4

             2.     Voidability Defenses ....................................................... 5

             3.     Blacklisting Statutes and Antitrust Defenses ........................... 6

       B.    Other Lawsuits ...................................................................... 7

       C.    Plaintiff Has Not Sued the Drivers at Issue for Breach of Contract ........ 9

       D.    Advice of Counsel .................................................................10

       E.    Settlement Discussions ............................................................12

       F.    Related Corporations ..............................................................13
       G.     Witnesses Not Called to Testify .................................................13

       H.     Hearsay of Declarants Not Appearing to Testify at Trial ...................14

       I.     Items Not Subject of Discovery .................................................17

       J.     Expert Witnesses Not Disclosed in Discovery ................................18

       K.     Exhibits and Witnesses Not Disclosed in Discovery .........................19

II.    DEFENDANT’S MOTION IN LIMINE ...............................................20

       A.     Defendant’s Financial Information and “Profit Per Driver Per Day” .....20

       B.     Expert Testimony of David Souza ..............................................24

       C.     Drivers Defendant Hired While Still Employed by Plaintiff ................29

       D.     Drivers Defendant Reimbursed ..................................................30

       E.     Independent Contractor Agreements ............................................32

       F.     Punitive Damages ..................................................................33

III.   CONCLUSION .............................................................................35




                                                2
      This matter is before the Court on the parties’ motions in limine. (Docs. 181,
182). Each party timely resisted the opposing party’s motion (Docs. 185, 186), and each
party filed a reply in support of its own motion (Docs. 197, 207). “A district court has
wide discretion in admitting and excluding evidence . . ..” Bennett v. Hidden Valley
Golf & Ski, Inc., 318 F.3d 868, 878 (8th Cir. 2003) (citations omitted). “The Federal
Rules of Evidence ‘favor admitting relevant evidence absent a specific reason to exclude
it.’” Doe v. Young, 664 F.3d 727, 733 (8th Cir. 2011) (citations omitted). For the
following reasons, plaintiff’s motion in limine (Doc. 181) is granted in part, denied in
part, and held in abeyance in part. Defendant’s motion in limine (Doc. 182) is granted
in part, denied in part, and held in abeyance in part.
      This case involves two competing trucking companies that employ individuals as
drivers. CRST Expedited, Inc. v. Swift Transp. Co. of Ariz., LLC, No. 17-cv-25-CJW-
KEM, 2019 WL 2358407, at *1 (N.D. Iowa June 4, 2019) (“Swift”). To work as a truck
driver, an individual must possess a commercial driver’s license (“CDL”). Id. (citations
omitted). Plaintiff operates a driver training program that allows individuals to obtain
their CDLs. Id. (citations omitted). Each driver who attends this training program and
is hired by plaintiff signs a Driver Employment Contract (“Driver Contract” or
“contract”) that contains a restrictive term, during which time the driver-signatory is
prohibited from driving for one of plaintiff’s “competitors.” Id. (footnote and citations
omitted).   Plaintiff brought suit alleging that defendant has actively recruited and
continues to actively recruit plaintiff’s drivers even though those drivers remain within
the restrictive terms of their contracts.   Id., at *2 (citation omitted).   This Court
previously granted partial summary judgment. See generally id. As a result of the
Court’s summary judgment Order, only plaintiff’s tortious interference with contract and
unjust enrichment claims remain to be tried. See id., at *30.




                                            3
                      I.     PLAINTIFF’S MOTION IN LIMINE
       A.     Defendant’s Affirmative Defenses
       Plaintiff seeks an order in limine barring defendant from introducing any evidence
or making any reference to defendant’s “failed” affirmative defenses because under
Federal Rules of Evidence 401, 402, and 403, “[a]ny reference to evidence pertaining to
these defenses is irrelevant to this lawsuit, has no tendency to make the existence of any
fact that is of consequence in this case more or less probable, and would result in
confusing the issues, misleading the jury, and unduly prejudicing [plaintiff] . . ..” (Doc.
181-1, at 2). In its summary judgment Order, the Court found that certain affirmative
defenses failed as a matter of law, certain survived, and certain failed on the record before
the Court at the summary judgment stage. Swift, 2019 WL 2358407, at *27-30.
              1.     Invalidity Defenses
       Defendant’s first affirmative defense asserts, in part, that plaintiff’s driver
contracts are void as a matter of law. (Doc. 51, at 13). Defendant’s twenty-eighth
affirmative defense argues that the contracts are not supported by consideration, and,
thus, are invalid. (Id., at 17). The Court has already determined that the contracts are
valid as a matter of law and that defendant’s first affirmative defense fails as a matter of
law to the extent it asserts that the contracts are void. Swift, 2019 WL 2358407, at *28-
29.
       Defendant’s twenty-eighth affirmative defense also fails as a matter of law because
the Court has found that the contracts are supported by consideration and, thus, cannot
be considered invalid for lack of consideration. Id. Because these affirmative defenses
fail as a matter of law and all relevant questions of law have been resolved as to the issue
of validity, reference to these defenses would be irrelevant under Federal Rule of
Evidence 401 and inadmissible under Federal Rules of Evidence 402. There is also a
danger that evidence or argument referencing such defenses could also mislead the jury




                                             4
and confuse the issues, making the evidence inadmissible under Rule 403 as well. Thus,
plaintiff’s motion is granted to the extent plaintiff seeks to exclude reference to and
evidence of defendant’s first affirmative defense, to the extent it asserts an invalidity
defense, and defendant’s twenty-eighth affirmative defense.
              2.     Voidability Defenses
       Defendant’s twenty-sixth and twenty-seventh affirmative defenses, as well as the
first affirmative defense, in remaining part, allege conditions of the contracts that, if
shown, would make the contracts voidable. The Court previously held that defendant’s
first, twenty-sixth, and twenty-seventh affirmative defenses, to the extent they assert
voidability defenses, failed as a matter of law on the record before the Court at the
summary judgment stage, and would only prove viable if defendant could show that one
or more drivers attempted to avoid his contract on the basis set forth in the respective
defenses. Id., at *28-29. At the trial stage, defendant will have the opportunity to more
fully develop the record to show that one or more drivers attempted to avoid his contract
on the basis of the relevant affirmative defense. Evidence of and reference to these
defenses is, thus, relevant to the issue of causation.
       Additionally, the twenty-sixth affirmative defense asserts that “[p]laintiff breached
its [driver contracts] by failing to honor such contracts with its drivers.” (Doc. 51, at
17). To the extent plaintiff’s alleged breaches may be the cause of the drivers leaving
plaintiff’s employ, defendant may argue that those breaches, not defendant’s conduct,
were the cause of the drivers subsequently breaching their contracts by leaving plaintiff’s
employ. This defense would address the impropriety prong of the tortious interference
claim and could address whether it would be unjust for defendant to retain the benefits it
realized by hiring drivers who allegedly quit working for plaintiff because of plaintiff’s
own contractual breaches.




                                             5
       The probative value of these defenses outweighs the danger of unfair prejudice,
confusing the issues, or misleading the jury and, thus, are admissible under Federal Rule
of Evidence 403. McCrary-El v. Shaw, 992 F.2d 809, 812 (8th Cir. 1993) (“The test of
Rule 403 is whether the probative value of the evidence is substantially outweighed by
the danger of unfair prejudice.”). Plaintiff’s motion in limine to exclude reference to or
evidence of defendant’s first, twenty-sixth, and twenty-seventh affirmative defenses is
denied.
              3.     Blacklisting Statutes and Antitrust Defenses
       Defendant’s twenty-second and twenty-third affirmative defenses allege that
plaintiff’s requested relief would violate state blacklisting statutes, and the second defense
could be read as implicating blacklisting and antitrust issues. (Doc. 51, at 16). The
Court has already held that, “to the extent the second, twenty-second, and twenty-third
affirmative defenses seek to show the invalidity of the contracts, the defenses fail as a
matter of law.” Swift, 2019 WL 2358407, at *29. Additionally, the Court found that
although these affirmative defenses do not fail as a defense to plaintiff’s prayer for
injunctive relief, the Court has found injunctive relief inappropriate and, thus, the
defenses are of no benefit to the extent they defend against injunctive relief. Id.
       Plaintiff does not address the relevance the blacklisting and antitrust defenses may
have on other issues. Defendant argues that these affirmative defenses are relevant to
several of the factors for determining impropriety under plaintiff’s tortious interference
claim. (Doc. 185, at 3-7). The Court agrees and finds that these portions of the second,
twenty-second, and twenty-third affirmative defenses are relevant in defending against
the tortious interference claim. As with the voidability defenses, the probative value of
these defenses outweighs the danger of unfair prejudice, confusing the issues, or
misleading the jury and, thus, are not properly excluded under Federal Rule of Evidence
403. McCrary-El, 992 F.2d at 812. Plaintiff’s motion in limine to exclude reference to




                                              6
or evidence of defendant’s second, twenty-second, and twenty-third affirmative defenses
is denied.
       B.     Other Lawsuits
       In its motion in limine, plaintiff argues that defendant “must not be permitted to
reference [plaintiff’s] lawsuits against TransAm Trucking, Inc., J.B. Hunt Transport,
Inc.[,] or Knight Transportation, Inc., the status[,] or outcome of those lawsuits.” (Doc.
181-1, at 4). Plaintiff further argues that “[i]nformation relating to lawsuits, complaints,
claims[,] or settlements other than the complaint at issue is not relevant to this lawsuit
. . ..” (Id.). In its reply in support of its motion in limine, plaintiff makes more explicit
that plaintiff’s motion is not limited to the three cases identified in plaintiff’s opening
brief, but rather seeks exclusion of all evidence and reference to lawsuits other than this
lawsuit. (See Doc. 197, at 6-7). In light of plaintiff’s more generalized argument in its
opening brief regarding the irrelevance of information relating to lawsuits other than this
one, the Court views the request to exclude evidence and reference to all other lawsuits,
not just the lawsuits against TransAm, Hunt, and Knight, to have been properly raised in
plaintiff’s opening brief. The Court will, therefore, address the broader issue of whether
defendant should be able to reference or introduce evidence of any lawsuit other than the
one currently before the Court.
       Defendant argues that the existence of other lawsuits permits defendant to argue
that the social interests at stake weigh against a finding of impropriety on the tortious
interference with contract claim. (Doc. 185, at 12-13). Defendant further argues that
“[f]ear of lawsuits similar to the ones in which [plaintiff] has been embroiled also goes
to [defendant’s] intent in changing its practice on accepting driver applications from any
carrier.” (Id., at 13). Defendant has not explained, however, why it is necessary to
reference or introduce evidence of specific lawsuits involving plaintiff for defendant to
argue that defendant could face liability for refusing to hire plaintiff’s drivers. That is,




                                             7
defendant could introduce the possibility of adverse litigation without addressing
plaintiff’s involvement in similar litigation. The Court thus concludes that the existence
of other lawsuits, complaints, claims, or settlements is irrelevant to this case and such
evidence is, therefore, inadmissible. Plaintiff’s motion is granted to the extent plaintiff
seeks exclusion of any reference to or evidence of other lawsuits, complaints, claims, or
settlements.
       Plaintiff also moves in limine, more specifically, for the exclusion of evidence
relating to the settlement and/or status of plaintiff’s claims against Hunt, Knight, and
TransAm in three cases that are companions to this case. See CRST Expedited, Inc. v.
TransAm, 1:16-cv-00052-LTS-KEM; CRST Expedited, Inc. v. Knight Transp., Inc.,
1:17-cv-00024-CJW-KEM; CRST Expedited, Inc. v. JB Hunt Transp., Inc., 1:17-cv-
00026-CJW-KEM. Defendant seeks to introduce evidence of these settlements to show
that plaintiff’s “interests in its driver contracts cannot actually be that important” and to
show that it would not be unjust to permit defendant to retain any benefit it may have
gained from hiring plaintiff’s drivers. (Doc. 185, at 13-14).
       Rule 408 prohibits admission of evidence of compromise with third parties when
admission is sought to prove or disprove the validity of a disputed claim. FED. R. EVID.
408(a) & advisory committee’s note to proposed rule. Defendant seeks admission of
evidence of the three companion cases to show that plaintiff does not have an important
interest in its driver contracts and to show that plaintiff’s unjust enrichment claim must
fail. Thus, defendant seeks introduction of this evidence to show, directly, that plaintiff’s
claims are invalid. This is an impermissible purpose, and plaintiff’s motion is granted
to the extent plaintiff seeks exclusion of the status, outcome, or settlement of the three
companion cases.




                                             8
          C.     Plaintiff Has Not Sued the Drivers at Issue for Breach of Contract
          Plaintiff seeks an order in limine barring defendant from introducing evidence or
making any reference to whether plaintiff sued any of the drivers at issue for breach of
contract. (Doc. 181-1, at 2-3). Plaintiff argues that under Federal Rules of Evidence
401, 402, and 403, this issue is “irrelevant to this lawsuit, has no tendency to make the
existence of any fact that is of consequence in this case more or less probable, and would
result in confusing the issues, misleading the jury, and unduly prejudicing [plaintiff]
. . ..”     (Id.).   Specifically, plaintiff asserts that “the instant lawsuit is limited to
[plaintiff’s] claims against [defendant] and does not involve claims for breach of contract
against the drivers poached by [defendant].” (Id., at 2).
          Plaintiff’s ability to sue the drivers at issue for breach of contract is relevant to the
availability of an adequate remedy at law, the absence of which is a precondition to
seeking recovery in equity.1 Moehn v. Hedrick, 199 N.W. 252, 253 (Iowa 1924) (“It is
elementary that a litigant cannot resort to equity when a plain, speedy, and adequate
remedy at law exists.” (citation omitted)). See also Iowa, Dept. of Human Servs. ex rel.
Palmer v. Unisys Corp., 637 N.W.2d 142, 154 n.2 (Iowa 2001) (“The adequacy of a
legal remedy is a general limitation on the exercise of equity jurisdiction and is properly
considered when restitution is sought in equity . . ..” (citation omitted)). Although the
ability to sue the drivers may be irrelevant to the tortious interference claim, plaintiff’s
ability to recover breach of contract damages against the drivers is directly relevant to
the unjust enrichment claim because defendant can defend against that claim by showing
that plaintiff is able to sue the drivers, and that any resulting damages would be an
adequate remedy.




1
    Plaintiff’s claim for unjust enrichment sounds in equity.



                                                  9
       Nevertheless, whether plaintiff has sued to recover from any drivers, or the
outcome of any such lawsuits, is not relevant, and the probative value of whether plaintiff
has sued any drivers is substantially outweighed by the danger of unfair prejudice and
confusing the issues.     A party’s decision whether to file suit in any given case is
influenced by a wide variety of factors, including costs of litigation, that have nothing to
do with whether the basis for the suit would be meritorious. Were defendant permitted
to introduce evidence that plaintiff has not sued the drivers for breach of contract, it could
leave jurors with the mistaken impression that plaintiff believes the noncompete contracts
are unimportant or lack merit, when the decision not to sue the drivers could have turned
on many other factors.
       Thus, plaintiff’s ability to sue the drivers to seek compensation for breach of
contract is relevant and admissible for the purpose of showing that the suits could provide
plaintiff with an adequate remedy such that plaintiff should not prevail on the unjust
enrichment claim. On the other hand, whether plaintiff has, in fact, sued the drivers and
the results of any such lawsuits is not relevant and is inadmissible. Plaintiff’s motion to
exclude evidence of or reference to whether plaintiff has sued any of the drivers is
granted in part and denied in part.
       D.     Advice of Counsel
       Plaintiff seeks to preclude defendant from relying on advice of counsel as a defense
at trial. (Doc. 181-1, at 3-4). Defendant changed its hiring practices in August 2016 to
begin accepting driver applications from drivers who previously worked for any carrier,
instead of accepting driver applications only from drivers who previously worked for
certain carriers. (Id., at 3). This change has been a central theme throughout this case,
and it seems that plaintiff intends to address this change at trial. Plaintiff anticipates that
defendant may try to defend against any wrongfulness inherent in this change by asserting
that defendant made the change in reliance upon advice of counsel. (Id.). Plaintiff argues




                                              10
that defendant should not be permitted to rely upon advice of counsel as a defense because
defendant did not plead advice of counsel as an affirmative defense. (Id.). Plaintiff
asserts that if defendant is permitted to rely on this defense at trial, plaintiff will be
significantly prejudiced “because [plaintiff] has not had the opportunity to fully and
adequately conduct discovery into said defense.” (Id.).
       The Court finds that defendant should be able argue, as a defense, that it consulted
its attorneys before making the change in hiring practices.        Defendant should not,
however, be able to present evidence or testimony regarding the specific advice counsel
provided, or any other information in connection with solicitation or receipt of that advice
that was withheld during discovery on the basis of attorney-client or work product
privilege. Defendant’s alleged reliance on its counsel was made known during discovery.
The summary judgment record includes an email dated August 23, 2016, from Otto
Welch to Swift personnel stating: “Team, based on a conversation with general counsel
this morning we are now clear to hire from all carriers as long as the driver meets our
hiring criteria.” (Doc. 185-2, at 2). At the bottom right corner of the document, a
sticker has been affixed that indicates the email was originally Exhibit Number 17 in a
matter involving “Welch” on June 26, 2018. On that date, Mr. Welch gave deposition
testimony, in which exhibit 17 was an “August 23, 2016 Email From Otto Welch.” (See
Doc. 140-2, at 83 (index of exhibits introduced during Mr. Welch’s deposition)).
       The Court finds it likely that the August 23, 2016 email introduced during Mr.
Welch’s deposition is the same email that indicates that defendant’s general counsel
“cleared” defendant to begin hiring drivers from all carriers. If so, then plaintiff knew
on June 26, 2018, at the latest, that defendant purportedly relied on counsel in changing
its hiring practices and, presumably, intended to rely on that advice in defending against
this suit. Because plaintiff had this information and should have realized the significance
of the email more than one year before trial, the Court finds that plaintiff had ample




                                            11
opportunity to investigate this potential defense and craft its arguments in opposition.
Thus, at trial, defendant is permitted to introduce evidence that it consulted its attorneys
and got their approval before making the hiring changes.
       When, during discovery, plaintiff attempted to learn what it was that counsel said
to defendant about the change in hiring practices, however, defendant asserted the
attorney-client privilege. (See, e.g., Doc. 185-1, at 10 (excerpt from Mr. Welch’s
deposition in which defense counsel requested that Mr. Welch not “divulge
communications [Mr. Welch] had with [defendant’s general counsel], or any other
counsel . . . because those [communications] are privileged”)).         Defendant is not,
therefore, permitted to rely on any underlying information or advice from counsel that
defendant withheld during discovery on the basis of attorney-client or work product
privilege.
       Defendant contends that plaintiff had the opportunity to elicit from certain
deposition witnesses additional information regarding the change in hiring practices, but
that plaintiff declined to do so. (Doc. 185, at 11-12). The record on this point is not
developed fully enough to permit the Court to rule on whether plaintiff had the
opportunity to elicit additional information, nor does the Court know what that
information may be and its potential relevance to defendant in defending against the
remaining claims. The Court, thus, reserves ruling on plaintiff’s motion in limine to the
extent defendant contends plaintiff could have elicited additional information. Should
this information become relevant at trial, the parties may address the issue then.
Plaintiff’s motion is granted in part, denied in part, and held in abeyance in part,
consistent with the above rationale.
       E.     Settlement Discussions
       Plaintiff seeks an order in limine to exclude “[a]ny reference to settlement
discussions or negotiations” in this case “to show liability or damages.” (Doc. 181-1, at




                                            12
5). “[Defendant] takes no issue with [this request] so long as the parties’ obligations in
this regard are mutual.” (Doc. 185, at 3). Accordingly, plaintiff’s motion is granted,
and neither party is permitted to reference settlement discussions or negotiations in this
case to show liability or damages.
       F.     Related Corporations
       Plaintiff moves to exclude any reference to its related corporations. (Doc. 181-1,
at 5). Defendant does not resist this motion, with four exceptions, to which plaintiff
agrees, and under condition that the exclusion be mutually applicable to both parties.
(Doc. 185, at 14-15; Doc. 197, at 7). Those exceptions are to permit reference to 1)
plaintiff’s relationship with North American Driver Training Academy LLC, 2) David
Souza’s position as chief financial officer (“CFO”) for CRST International, Inc., 3)
entities cited on plaintiff’s financial documents that Mr. Souza used in calculating
plaintiff’s damages, and 4) plaintiff’s human resources department that is shared with
CRST International, Inc. (Doc. 185, at 14-15). Plaintiff’s motion is denied to the extent
plaintiff moves for the exclusion of the references enumerated herein and granted as to
all other references to plaintiff’s related corporations. Similarly, plaintiff is not permitted
to reference defendant’s related corporations.
       G.     Witnesses Not Called to Testify
       Plaintiff moves to exclude any evidence or argument that plaintiff did not call
certain witnesses to testify when those witnesses were equally available to defendant.
(Doc. 181-1, at 5). In support of its motion, plaintiff argues that whether it called certain
witnesses is irrelevant to its showing that defendant interfered with plaintiff’s driver
contracts and “would result in confusing the issues, misleading the jury, and unduly
prejudicing [plaintiff].” (Id.). Plaintiff adds in its reply that a reference to plaintiff’s
failure to call certain witnesses would suggest that the testimony of these witnesses would
be adverse to plaintiff and is inadmissible hearsay. (Doc. 197, at 8). Defendant argues




                                              13
that plaintiff’s failure to call certain witnesses—specifically, former drivers—is relevant
to the “improper conduct” and causation elements of tortious interference with contract
and that it would be helpful for the jury to be able to compare facts elicited during trial
with those facts that are noticeably absent from evidence. (Doc. 185, at 16).
       “Where witnesses are equally available to either of the parties, no adverse
inferences may be drawn from the failure of one party to call them, but where witnesses
are employees of one of the parties, they are not equally available to the other party, and
failure to call them, where it appears that they may have knowledge of some material
fact, warrants the inference that had they been called their testimony would have been
adverse to the party failing to call [them].” Ill. Cent. R.R. Co. v. Staples, 272 F.2d 829,
834 (8th Cir. 1959). Witnesses who are beyond the subpoena power of the Court are
considered “unavailable” and, thus, do not fall within the purview of the “missing
witness” rule. FED. R. EVID. 804(a)(5). Hale Cty. A & M Transp., LLC v. City of
Kansas City, Mo., No. 4:12-CV-00265-DGK, 2014 WL 545779, at *6 (W.D. Mo. Feb.
11, 2014).
       To the extent witnesses are equally available to defendant, no negative inference
may be made regarding plaintiff’s failure to call such witnesses. Plaintiff’s motion is
granted, and both parties are prohibited from commenting on the failure of the other
party to call witnesses equally available to either side. To the extent witnesses are
available only to one party who did not call that witness, the opposing party may fairly
comment on the failure, so to that extent, plaintiff’s motion is denied.
       H.     Hearsay of Declarants Not Appearing to Testify at Trial
       Plaintiff moves to exclude the introduction of declarations and affidavits made by
persons not present to testify at trial because the “statements are inadmissible hearsay”
and because “[t]he introduction of such statements would be incomplete, confusing and
unfairly prejudicial to [plaintiff].” (Doc. 181-1, at 6). The only subject statements that




                                            14
have been identified were made by Swift recruiting employee Amy Gruver, and five
former CRST drivers. (See Doc. 185, at 17-19). The reasons defendant proffers for the
unavailability of the five drivers are not encompassed by Rule 804. (Doc. 185, at 17).
Defendant does not address Ms. Gruver’s testimony or whether she will be available at
trial. Based on the record before the Court, no exception applies to Ms. Gruver’s
testimony such that her hearsay declaration is admissible. See FED. R. EVID. 804(a).
Thus, plaintiff’s motion as to Ms. Gruver’s hearsay testimony, should plaintiff move to
offer it in the absence of the witness herself, is granted.
       Declarations made by former CRST drivers regarding the drivers’ reasons for
leaving plaintiff or how the drivers came to be employed by defendant are relevant under
Rule 401 because they could make more or less probable whether defendant’s acts of
hiring those drivers actually caused the drivers to breach their contracts. The reason why
a driver breached his contract is material to deciding plaintiff’s tortious interference with
contract claim. See Swift, 2019 WL 2358407, at *19. The relevant testimony, however,
is only admissible if it is not hearsay or if it falls into a hearsay exception. See FED. R.
EVID. 803, 804, & 807.
       The driver declarations defendant intends to offer are hearsay because they are
out-of-court statements offered for the truth of the matter asserted; specifically, the truth
of the drivers’ reasons for leaving and/or how the drivers came to be employed by
defendant. FED. R. EVID. 801. Defendant argues that these hearsay statements fall into
the residual exception of Rule 807 and, thus, should be admissible. (Doc. 185, at 17-
19). Defendant has not, however, provided the Court with information surrounding the
circumstances under which the declarations were made.
       “Rule 807 is applicable only in exceptional circumstances.” Estate of Thompson
v. Kawasaki Heavy Indus., Ltd., 933 F. Supp. 2d 1111, 1135 (N.D. Iowa 2013) (citation
omitted).   “Accordingly, the party offering the evidence bears a heavy burden of




                                             15
presenting the trial court with sufficient indicia of trustworthiness to trigger application
of [Rule 807].” United States v. Trujillo, 136 F.3d 1388, 1396 (10th Cir. 1998) (citations
omitted). Rule 807 includes four elements that must be satisfied in order to qualify for
this exception to the exclusion of hearsay. FED. R. EVID. 807(a). Although defendant
has satisfied the second element, which addresses materiality, defendant has not satisfied
the remaining three elements.
       Element one requires that the hearsay statements have “equivalent circumstantial
guarantees of trustworthiness” to the enumerated exceptions. FED. R. EVID. 807(a)(1).
“[A] Rule 807 analysis must consider whether the declarant’s original statements now
being offered in court have guarantees of trustworthiness given the circumstances under
which they were first made.” Rivers v. United States, 777 F.3d 1306, 1313 (11th Cir.
2015). A sworn affidavit made under undisclosed circumstances carries little, if any,
guarantee of trustworthiness. Defendant has failed to make any showing that the out-of-
court driver declarations sufficiently guarantee trustworthiness and, thus, defendant fails
to satisfy the heavy burden of Rule 807.2
       The declarations of the drivers who will not testify also fail to satisfy the third
element, which requires the statement be “more probative on the point for which it is
offered than any other evidence that the proponent can obtain through reasonable efforts.”
FED. R. EVID. 807(a)(3). Defendant does not explain whether it made reasonable efforts
to secure the evidence through a means that would allow plaintiff the opportunity to
conduct cross-examination, such as through a deposition. Nor has defendant made any
showing why such efforts, if not made, could not be made or would have been


2
 The 2019 amendment to Rule 807, effective December 1, 2019, may change the first element
by replacing “the statement has equivalent circumstantial guarantees of trustworthiness” with
“the statement is supported by sufficient guarantees of trustworthiness.” FED. R. EVID. 807
advisory committee’s note to 2019 amendment. The Court’s holding as to this element would
be unaffected by the change.



                                             16
unsuccessful. In our legal system, cross-examination is regarded as a key tool for
obtaining trust and “has been the principal justification for the Anglo-American tradition
of excluding hearsay statements.” United States v. Salerno, 505 U.S. 317, 328 n.4
(1992) (citations omitted). Defendant has failed to make a sufficient showing to compel
the Court to deprive plaintiff of the value that cross-examination affords. Thus, the Court
finds that defendant has not satisfied the third element.
       For the same reasons already enumerated, defendant fails to satisfy element four,
which requires that “admitting [the hearsay statement] will best serve the purposes of
these rules and the interests of justice.” FED. R. EVID. 807(a)(4). The admission of
declarations that lack any indicia of reliability surrounding their making would not serve
the interests of justice. The drivers’ hearsay declarations fail under the heavy burden
required by Rule 807 and, thus, plaintiff’s motion to exclude these statements is granted.
The Court reserves ruling on any potential “statements or reports made or drafted by any
person not present to testify or not subject to cross-examination on the contents of such
statement or report” that have not been directly addressed by the parties, and by the Court
in this Order.
       I.        Items Not Subject of Discovery
       Plaintiff seeks an order in limine excluding “[a]ny demands or requests before the
jury for items contained in [plaintiff’s files] which have not been the subject of discovery
in this case.” (Doc. 181-1, at 6). Specifically, plaintiff requests that defense counsel
“be instructed not to make any such demands or requests for items including, but not
limited to, statements, corporate records, and other documents.” (Id.). Defendant does
not resist plaintiff’s motion but requests that plaintiff’s counsel receive the same
instructions. Plaintiff’s motion is granted. Neither party is permitted to make any
demands or requests before the jury for items that have not been the subject of discovery




                                            17
in this case, including, but not limited to, statements, corporate records, and other
documents.
       J.     Expert Witnesses Not Disclosed in Discovery
       Plaintiff seeks exclusion of “[o]pinions, statements, or testimony by any expert
witness for [defendant] other than those disclosed in discovery.” (Doc. 181-1, at 7). In
its resistance, defendant addresses plaintiff’s motion by arguing that the testimony of two
witnesses, specifically, should be admissible. (Doc. 185, at 20-21). Plaintiff’s reply
explains that these two witnesses are not encompassed by plaintiff’s motion. (Doc. 197,
at 10). Rather, plaintiff seeks exclusion of expert witnesses who were not properly
disclosed in accordance with Federal Rule of Civil Procedure 26. (Id.). Federal Rule of
Civil Procedure 37(c) provides limitations on a party’s ability to rely on testimony from
a witness when that witness was not timely disclosed in accordance with Rule 26(a). Rule
37(c) does not, however, wholly ban reliance on undisclosed witnesses and, instead,
instructs the Court that exclusion of an untimely disclosed witness is an improper sanction
if the failure to timely disclose the witness was substantially justified or is harmless.
Thus, there may be situations in which the untimely disclosure of a witness may not result
in exclusion of that witness’s testimony at trial.
       Plaintiff has not identified, with specificity, which witnesses plaintiff seeks to
exclude for having been untimely disclosed. The request to exclude these witnesses,
then, is made in the abstract. With such minimal information, the Court cannot determine
whether exclusion of these hypothetical witnesses would be proper. Plaintiff’s motion in
limine is denied. Should defendant seek to rely on undisclosed witness testimony at trial,
plaintiff may renew its motion specifically with respect to that witness or witnesses.
       In its resistance, defendant brings its own motion and argues that “[plaintiff]
should be precluded from offering any opinions, statements[,] and testimony to rebut the
testimony of [defendant’s] expert witness due to [plaintiff’s] failure to provide any




                                             18
rebuttal opinions, statements[,] or testimony during the course of discovery.” (Doc. 185,
at 21). Local Rule 7(e) provides that “[a] resistance to a motion may not include a
separate motion or a cross-motion by the responding party. A separate motion or cross-
motion must be filed separately as a new motion.” Thus, defendant’s motion to exclude
plaintiff’s rebuttal witnesses, which was made in its resistance to plaintiff’s motion in
limine, was brought improperly. To the extent defendant has attempted to move for the
exclusion of plaintiff’s rebuttal “opinions, statements, and testimony,” that motion is
denied. (Doc. 185, at 21).
      K.     Exhibits and Witnesses Not Disclosed in Discovery
      Plaintiff seeks the exclusion of “[a]ny exhibit or witness not previously disclosed
to [plaintiff] through [defendant’s] discovery responses in this matter.” (Doc. 181-1, at
7). Defendant does not resist plaintiff’s motion but requests that the restriction be
mutually applicable, and defendant contends that the restriction should not apply for
rebuttal purposes. (Doc. 185, at 21-22). Plaintiff agrees to defendant’s proposition that
the restriction not apply for rebuttal purposes, other than “to the extent [defendant’s]
resistance seeks to permit testimony from former Swift general counsel, Mick Dragash.”
(Doc. 197, at 11). To the extent defendant would seek to introduce Mr. Dragash’s
testimony, plaintiff reasserts its arguments regarding defendant’s reliance on the advice
of counsel. (Id.). Based on the parties’ agreement, plaintiff’s motion is granted in part
and denied in part. The parties are not permitted to introduce any exhibit or witness
not previously disclosed in discovery, other than for rebuttal purposes, and defendant’s
reliance on the advice of counsel defense is subject to the same limitations imposed by
this Order in ruling on plaintiff’s motion in limine regarding the advice of counsel
defense.




                                           19
                       II.   DEFENDANT’S MOTION IN LIMINE
       A.        Defendant’s Financial Information and “Profit Per Driver Per Day”
       Defendant seeks to exclude evidence of its financial statements, income statements,
operating revenues, operating expenses, and related financial reports (collectively
“financial information”), as well as plaintiff’s calculation of defendant’s “increased
profit” and “profit per driver per day.” (Doc. 182, at 3-8). In support, defendant argues
that this information and plaintiff’s purported calculations of defendant’s profits are
irrelevant to the remaining claims and, thus, inadmissible under Rules 401 and 402. (Id.).
As to the subject financial information, defendant further argues that “evidence of
[defendant’s] financial wealth” would unduly prejudice defendant and must be excluded
under Rule 403 because admission of this evidence “would only lead to a comparison of
the relative worth of the parties.” (Doc. 182, at 5). Finally, defendant argues that Rule
403 prohibits admission of evidence pertaining to defendant’s purported “profit per driver
per day” because, in short, defendant asserts that plaintiff’s calculations are baseless.
(Id., at 5-8).
       Defendant’s arguments under Rules 401 and 402 are premised on the idea that
plaintiff’s damages in this case cannot be based on defendant’s profits. In its summary
judgment Order, the Court explained that by hiring drivers who already possess their
CDLs, defendant “presumably” experiences a greater profit margin than defendant would
have experienced had defendant trained the drivers itself. Swift, 2019 WL 2358407, at
*24. The Court further reasoned that “[t]he difference between defendant’s actual profit
margin for each driver at issue and the lesser profit margin defendant would have realized
had it been required to train the drivers at issue are profits that defendant indirectly
obtained . . ..” Id. (citation omitted). This finding led the Court to conclude that these
profits, if established at trial, could show that defendant was enriched by receipt of a
benefit and that the enrichment was at plaintiff’s expense, which are the first two elements




                                            20
of an unjust enrichment claim. Id., at *23-24.
       The Court also noted, however, that “[t]he measure of defendant’s benefit is not
necessarily the same as the measure of damages plaintiff may recover.” Id., at *24 n.18.
The Court determined that the proper measure of damages on the unjust enrichment claim
is “just compensation” for the benefits defendant received. Id. at *25. The Court did
not conclusively determine what “just compensation” would be in this case, but the Court
did find that “‘just compensation’ is not disgorgement of defendant’s profits.” Id., at
*25.    Thus, although defendant’s profits is not the proper measure of “just
compensation,” the fact of defendant’s increased profit margin—or lack thereof—is
relevant to plaintiff’s prima facie case.
       The parties have not informed the Court as to the specific purpose for which each
piece of financial information would be offered, and the Court, therefore, is unable to
conclude whether any piece of evidence would be irrelevant to showing whether
defendant was enriched at plaintiff’s expense. To the extent defendant moves to exclude
specific financial information as irrelevant, defendant’s motion is held in abeyance. The
Court will rule on the issue at trial, should plaintiff seek to introduce the subject financial
information, and should defendant renew its objection at that time.
       Similarly, although plaintiff’s purported calculations of defendant’s “profit per
driver per day” are not a measure of damages available to plaintiff under the unjust
enrichment claim, the fact of increased profitability is relevant to plaintiff’s prima facie
case. Thus, defendant’s motion is denied to the extent defendant seeks to exclude
plaintiff’s calculation of defendant’s “profit per driver per day” as irrelevant. Although
relevant, the evidence “may be excluded if its probative value is substantially outweighed
by a danger of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.”    FED. R. EVID. 403.         Defendant argues that plaintiff’s calculation of




                                              21
defendant’s “profit per driver per day” should be excluded because “the calculations have
no basis in fact and would only mislead the jury.” (Doc. 182, at 6). Plaintiff does not
directly respond to defendant’s argument that the evidence would be misleading other
than noting in a footnote that “[defendant] bears the ‘residual risk of uncertainty’ for
[plaintiff’s] calculation of [defendant’s] per-driver-per-day profits.” (Doc. 186, at 15
(citation omitted)).
       In its briefing, plaintiff does not explain how it determined that defendant’s “profit
per driver per day” is $195.44. (See Doc. 182-2, at 11-15). Plaintiff’s interrogatory
responses show that plaintiff reached this figure by subtracting defendant’s variable
operational expenses from defendant’s total operating revenue. (Id.). The resulting
number was then divided by the “average number of Swift trucks” to reach the purported
“profit per solo truck per day.” (Id.). Plaintiff then divided that number by 365 (the
number of days in one year) to reach defendant’s “profit per solo truck per day.” (Id.).
As each solo truck is driven by only one driver, as opposed to two drivers who drive as
a team, plaintiff asserts that defendant’s “profit per driver per day” is the same as
defendant’s “profit per solo truck per day.” (Id.). Plaintiff asserts that it obtained the
numbers used in these calculations from defendant’s 2016 annual report to shareholders
that defendant submitted to the United States Securities and Exchange Commission and
from “information provided by [defendant’s] Chief Financial Officer . . ..” (Doc. 182-
2, at 12, 14).
       There is little detail provided in plaintiff’s calculations, and the precise information
plaintiff relied upon is not clear from the calculations.         This, however, does not
necessarily mean that the evidence will mislead the jury, nor does it mean that the danger
of misleading the jury would substantially outweigh any probative value the evidence may
hold. To the extent defendant finds plaintiff’s calculations deficient, those deficiencies
are more appropriately addressed through cross examination or rebuttal evidence than




                                              22
through exclusion of plaintiff’s calculation of defendant’s “profit per driver per day.” As
the Supreme Court has explained:
      Vigorous cross-examination, presentation of contrary evidence, and careful
      instruction on the burden of proof are the traditional and appropriate means
      of attacking shaky but admissible evidence. Additionally, in the event the
      trial court concludes that the scintilla of evidence presented supporting a
      position is insufficient to allow a reasonable juror to conclude that the
      position more likely than not is true, the court remains free to direct a
      judgment, FED. R. CIV. P. 50(a), and likewise to grant summary judgment,
      FED. R. CIV. P. 56. These conventional devices, rather than wholesale
      exclusion under an uncompromising “general acceptance” test, are the
      appropriate safeguards where the basis of scientific testimony meets the
      standards of Rule 702.

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993) (citations omitted).
Defendant’s motion is denied to the extent it seeks exclusion of this calculation under
Rule 403.
      Defendant also argues that “evidence of [defendant’s] financial wealth” must be
excluded as unfairly prejudicial. (Doc. 182, at 4). In support, defendant cites authority
standing for the proposition that evidence of the parties’ relative worth is inadmissible.
In the cited case, Bruhn Farms Joint Venture v. Fireman’s Fund Insurance Co., this Court
noted that a defendant’s wealth is relevant in determining whether to award punitive
damages, but “the relative worth of the parties is irrelevant to any issue.” No. 13-CV-
4106-CJW, 2017 WL 752282, at *6 (N.D. Iowa Feb. 27, 2017) (emphasis in original).
Further, in Bruhn Farms, this Court was addressing the defendant’s motion to exclude
evidence of the plaintiff’s wealth. Id. The Court, thus, did not prohibit introduction of
evidence of the defendant’s wealth, which would be relevant to punitive damages. Id.
To the extent defendant seeks to exclude “a comparison of the relative worth of the
parties,” defendant’s motion is granted. (Doc. 182, at 5). The relative worth of the
parties is, as it was in Bruhn Farms, “irrelevant to any issue.” 2017 WL 752282, at *6.




                                            23
To the extent defendant seeks to exclude evidence of its own financial condition, including
for purposes of assessing whether to award punitive damages, defendant’s motion is
denied.
       B.     Expert Testimony of David Souza
       Defendant contends that “[p]laintiff’s expert testimony of David Souza,
[p]laintiff’s Chief Financial Officer, must be excluded because it fails to meet any of the
elements of [Federal Rule of Evidence] 702.” (Doc. 182, at 8-11). Defendant also
contends that Mr. Souza’s testimony should be excluded under Rule 403. (Id., at 13-
14). In support of its Daubert argument, defendant asserts that Mr. Souza’s “damages
calculation is based on an unreliable methodology employing ‘averages,’” fails to
accurately account for each subject driver’s anticipated tenure with plaintiff, and fails to
accurately account for the differing profit margins realized with respect to each driver.
(Id., at 8-13). Finally, defendant argues that Mr. Souza is not qualified to offer expert
testimony. (Id., at 13).
       The testimony defendant seeks to exclude as to Mr. Souza addresses plaintiff’s
“profit per driver per day.” From the motions in limine, it does not appear that Mr.
Souza’s testimony will address defendant’s “profit per driver per day,” and, if it will,
defendant has not moved to exclude that testimony. This distinction is important because
although defendant’s “profit per driver per day” would be probative on plaintiff’s
impermissible disgorgement of profits damages theory, plaintiff’s “profit per driver per
day” would not be probative on this theory.
       Rule 702 provides:
       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
   (a) the expert’s scientific, technical, or other specialized knowledge will help
   the trier of fact to understand the evidence or to determine a fact in issue;
   (b) the testimony is based on sufficient facts or data;
   (c) the testimony is the product of reliable principles and methods; and



                                            24
   (d) the expert has reliably applied the principles and methods to the facts of the
   case.

Under the Federal Rules of Evidence, “the trial judge must ensure that any and all
scientific testimony or evidence admitted is not only relevant, but reliable.” Daubert,
509 U.S. at 589.
       “[A]n expert is permitted wide latitude to offer opinions, including those that are
not based on firsthand knowledge or observation.”         Id. at 592 (citations omitted).
“Presumably, this relaxation of the usual requirement of firsthand knowledge . . . is
premised on an assumption that the expert’s opinion will have a reliable basis in the
knowledge and experience of his discipline.”        Id.   In determining whether expert
testimony is admissible, the Court is to assess “whether the reasoning or methodology
underlying the testimony is scientifically valid and . . . whether that reasoning or
methodology properly can be applied to the facts in issue.” Id. at 592-93.
       Defendant argues, first, that Mr. Souza’s “profit per driver per day” calculation
is “purely speculative and unreliable” because it relies on the law of averages, as opposed
to a specific calculation for each driver at issue. (Doc. 182, at 9-11). Defendant urges
that because each driver may generate a different degree of profit for plaintiff based on
a number of variables, it is improper for Mr. Souza to offer expert opinions that are
premised on the average profit each driver generates per day. (Id., at 10). “The plaintiff
who seeks damages for profits prevented is required to introduce evidence that will enable
those profits to be calculated with reasonable certainty.” King Features Syndicate, Dept.
of Hearst Corp. Int’l News Serv. Div. v. Courrier, 43 N.W.2d 718, 726 (Iowa 1950).
       “Showing average past earnings has been recognized as a valid method [of proving
damages] in some circumstances.” ConAgra, Inc. v. Inland River Towing Co., 252 F.3d
979, 985 (2001). “No more is required of a district court than to adopt a methodology
that permits it to arrive at a damage amount with reasonable certainty.” Id. (citations




                                            25
and internal quotation marks omitted).        Similarly, under Iowa law, “[c]ourts have
recognized a distinction between proof of the fact that damages have been sustained and
proof of the amount of those damages.” Orkin Exterminating Co., Inc. (Arwell Div.) v.
Burnett, 160 N.W.2d 427, 430 (Iowa 1968) (“Orkin”). “If it is speculative and uncertain
whether damages have been sustained, recovery is denied. If the uncertainty lies only in
the amount of damages, recovery may be had if there is proof of a reasonable basis from
which the amount can be inferred or approximated.” Id. (citations omitted).
       Defendant does not presently challenge the merits of whether plaintiff sustained
damages. Defendant argues only that if plaintiff did sustain damages, Mr. Souza’s
calculation of an average “profit per driver per day” is an improper method of measuring
those damages and Mr. Souza’s testimony must, therefore, be excluded. The Court
disagrees that Mr. Souza’s testimony must be excluded on this basis. The nature of
plaintiff’s alleged harm makes it difficult, if not impossible, to calculate, with precision,
the exact degree of damages plaintiff may have sustained. Doing so would require
plaintiff to predict the exact length of time each driver would choose to continue working
for plaintiff. Because the drivers themselves could choose to stop working for plaintiff
at any time—and did choose to do so in many cases—such a prediction would be
impossible to make with absolute certainty.
       Absolute certainty is not, however, the benchmark for measuring damages.
Rather, an injured party must only show damages to a reasonable degree of certainty.
ConAgra, 252 F.3d at 983.        Moreover, defendant does not challenge Mr. Souza’s
damages calculation on the basis that no damages were incurred, which means that
plaintiff need only prove a reasonable basis from which the amount of plaintiff’s damages,
if any, can be inferred or approximated. Orkin, 160 N.W.2d at 430. Here, an average
“profit per driver per day” calculation provides such a reasonable basis. Although the
calculation likely does not provide a perfect measure of damages, it is based on plaintiff’s




                                             26
historical driver retention and profit data.    (See Doc. 186, at 5-6, 8 (explaining
methodology)).
      Extrapolating from the historical data in this case would provide a reasonable basis
from which the factfinder can infer or approximate damages because the damages figures
would be based on actual data and would not be the product of speculation. Although
employing averages could be an imperfect methodology, defendant will have the
opportunity to show this through vigorous cross examination and presentation of its own
damages expert and/or through presentation of its own theory of damages. See Daubert,
509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and appropriate means of
attacking shaky but admissible evidence.” (citation omitted)).
      The Court finds that Mr. Souza’s “profit per driver per day” is sufficiently reliable
to be admissible under Rule 702, and it will be for the factfinder to determine how much
weight to afford this theory. Similarly, to the extent defendant argues that Mr. Souza’s
testimony should be excluded because Mr. Souza “failed to consider alternative
methodologies or failed to consult any professional literature to ascertain general
acceptance” (Doc. 182, at 13), those challenges go to the factual bases of Mr. Souza’s
opinions, not the reliability of those opinions. See Marvin Lumber & Cedar Co. v. PPG
Indus., Inc., 401 F.3d 901, 916 (8th Cir. 2005). Thus, it will be for the factfinder to
afford appropriate weight to Mr. Souza’s opinions based on these facts. Id.
      Defendant also argues that “[d]ue to the unfounded and unreliable nature of Mr.
Souza’s testimony and [p]laintiff’s damages calculation, and the ease in which they could
mislead the jury,” the Court should exclude Mr. Souza’s testimony under Rule 403.
(Doc. 182, at 13-14). The Court has rejected defendant’s argument that Mr. Souza’s
opinions are “unfounded and unreliable,” and has determined that defendant’s arguments
address the factual bases of Mr. Souza’s opinions rather than the reliability of those




                                           27
opinions. Defendant has offered no other theory in support of its argument that Mr.
Souza’s opinions and testimony should be excluded under Rule 403 and defendant’s
motion as to Mr. Souza is therefore denied to the extent it is brought under Rule 403.
       Defendant next contends that Mr. Souza is not “qualified to offer the expert
testimony for which he opines.” (Doc. 182, at 13). Based on the remainder of the
parties’ arguments surrounding Mr. Souza’s opinions, the Court assumes defendant to be
arguing that Mr. Souza is not qualified to offer expert testimony on the issue of damages.
Defendant’s arguments as to Mr. Souza’s qualifications are as follows:
       [Mr. Souza] has never been designated as an expert witness, has never been
       retained as an expert witness, has never been deposed as an expert, has
       never testified in court as an expert, has never been deposed before on the
       issue of damages calculations concerning a tortious interference or unjust
       enrichment claim, has never even prepared a damages calculation aside
       from this one in any other tortious interference or unjust enrichment case,
       has never authored an expert report, and has never worked on an expert
       report at the direction of another expert.

(Doc. 182, at 13 (citations omitted)).        Without directly responding to defendant’s
argument, plaintiff contends that Mr. Souza’s damages testimony is permitted under Rule
701 because Mr. Souza “is familiar with and refers to [plaintiff’s] financial reports on a
regular basis as part of his responsibilities overseeing profit and loss as the chief financial
officer of [plaintiff].” (Doc. 186, at 9-10).
       The Court agrees that Mr. Souza’s damages testimony is admissible under Rule
701. The 2000 Advisory Committee’s Note to Rule 701 is helpful:
       [M]ost courts have permitted the owner or officer of a business to testify to
       the value or projected profits of the business, without the necessity of
       qualifying the witness as an accountant, appraiser, or similar expert. . . .
       Such opinion testimony is admitted not because of experience, training, or
       specialized knowledge within the realm of an expert, but because of the
       particularized knowledge that the witness has by virtue of his or her position
       in the business.




                                              28
Consistent with this Note, the Eighth Circuit Court of Appeals “will not reverse a district
court for admitting testimony by a business owner or officer regarding lost profits when
his experience in the business provided the foundation for all the specifics to which he
testified.” Hot Stuff Foods, LLC v. Hous. Cas. Co., 771 F.3d 1071, 1079 (8th Cir. 2014)
(citations and internal quotation marks omitted).
       Mr. Souza’s testimony, if offered as lay opinion testimony on the issue of
damages, will be permitted. Plaintiff asserts that Mr. Souza’s calculations are based on
plaintiff’s actual financial data from 2016 and plaintiff’s actual driver records. (Doc.
186, at 12). Plaintiff further argues that Mr. Souza’s damages testimony should be
permitted because Mr. Souza’s calculations “rel[y] on the application of basic arithmetic”
to financial records that Mr. Souza has personal knowledge of, as well as plaintiff’s
business records. (Id., at 9-10). The Court agrees that should plaintiff be able to lay a
sufficient foundation under Rule 701, Mr. Souza’s testimony will be admissible. Thus,
to the extent defendant’s motion as to Mr. Souza is brought under Rule 701, the motion
is denied. In light of this determination, the Court defers ruling on whether Mr. Souza
is qualified to offer expert testimony and, specifically, defers making a finding as to
whether Mr. Souza was properly disclosed as an expert witness such that he may offer
expert testimony at trial under Rule 702.
       C.     Drivers Defendant Hired While Still Employed by Plaintiff
       Defendant asserts that it hired nine drivers while they were still employed by
plaintiff and, consequently, defendant’s act of hiring the drivers could constitute only
“interference with their at-will employment, not their non-compete” agreements. (Doc.
182, at 14-16). In support, defendant turns to the Court’s determination that interference
with at-will employment is properly analyzed as interference with a prospective economic
advantage. (Id., at 14-15). Because the Court granted summary judgment in defendant’s




                                            29
favor on plaintiff’s tortious interference with prospective economic advantage claim,
defendant reasons that evidence of the nine drivers who were still employed by plaintiff
when defendant hired them is irrelevant to any remaining issue because this evidence
would be probative only on the prospective economic advantage claim. (Id., at 15-16).
       Defendant misreads the Court’s summary judgment Order. The Court determined
that if the contractual provisions regarding either the restrictive covenants, the
employment relationships between plaintiff and the drivers, or both, were terminable at
will, the Court would “characterize the claim relating to that provision as a claim for
tortious interference with a prospective economic advantage.” Swift, 2019 WL 2358407,
at *4. The Court found that the employment relationships were terminable at will but
that the restrictive covenants were not. Id., at *6. Further, the Court construed the
restrictive terms as beginning to run on the date each driver entered into his respective
contract. Id., at *14-15. Thus, the restrictive terms did not become effective upon
termination of the employment relationship, and liability for interference with the
restrictive covenants is independent of the existence of an employment relationship. That
the drivers still worked for plaintiff when defendant hired them is, therefore,
inconsequential in assessing liability. Defendant’s motion to exclude the nine drivers
(Doc. 182, at 15 (listing the nine drivers)) is denied.
       D.     Drivers Defendant Reimbursed
       Defendant asserts that it reimbursed seventeen drivers for their CDL training and
those drivers “should be excluded from [p]laintiff’s alleged damages calculations, as to
both [p]laintiff’s unjust enrichment claim and tortious interference with contract claims.”
(Doc. 182, at 16). As to unjust enrichment, defendant argues that the reimbursements
amount to “just compensation” for any benefit defendant may have obtained by hiring
those drivers and, thus, those drivers are not relevant in calculating any unpaid damages
plaintiff may have sustained. (Id.). As to tortious interference with contract, defendant




                                            30
argues that because the liquidated damages provision in the driver contracts may serve as
an approximation for potential damages and plaintiff has already paid this amount in the
form of reimbursement to the seventeen drivers, “there can be no liability or damages
related to these seventeen (17) drivers and evidence related to them is irrelevant.” (Id.
at 16-17).
      In moving to exclude the seventeen drivers, defendant effectively suggests that the
measure of damages for unjust enrichment should be limited to the cost of training. In
its summary judgment Order, the Court noted that “[t]he measure of defendant’s benefit
is not necessarily the same as the measure of damages plaintiff may recover.” Swift,
2019 WL 2358407, at *24 n.18. The Court determined that the proper measure of
damages on the unjust enrichment claim is “just compensation” for the benefits defendant
received. Id. at *25. The Court did not conclusively determine what “just compensation”
would be in this case, but the Court did find that “‘just compensation’ is not disgorgement
of defendant’s profits.” Id. The factfinder is responsible for determining the amount of
damages awarded and the theory under which just compensation is measured.               Id.
Defendant can seek to offset any damages awarded by the amount defendant paid to the
seventeen drivers.
      Neither defendant’s “benefit received” nor “just compensation” for that benefit
has been determined, and, thus, the Court is unable to conclude whether the
reimbursements paid to the seventeen drivers would amount to just compensation under
plaintiff’s unjust enrichment claim. If the factfinder is to determine whether defendant
has paid just compensation for any benefit it may have received, the factfinder needs to
know what measure of compensation, and to whom, defendant has paid. Thus, evidence
that defendant reimbursed seventeen drivers, and the amount of those reimbursements is
admissible. It will be for the factfinder to determine whether defendant should pay just
compensation and, if so, whether the reimbursements amount to just compensation.




                                            31
      As to the tortious interference claim, “a proper measure of damages for the
contract claim would center around the contract at issue.” Id., at *19. The Court
previously provided that “a reasonable basis for the measure of . . . damages exists,”
and there are multiple theories plaintiff could pursue in showing such damages. Id., at
*19-20. The reimbursements made to the seventeen drivers is irrelevant to the damages
plaintiff suffered under the tortious interference with contract claim because the fact of
reimbursement cannot relieve defendant from any tortious conduct defendant may have
committed. See Royal Indem. Co. v. Factory Mut. Ins. Co., 786 N.W.2d 839, 849-50
(Iowa 2010) (distinguishing between contract damages and tort damages). That defendant
reimbursed these seventeen drivers may, however, be relevant for other purposes, such
as showing that any interference was intentional. Thus, defendant’s motion is denied to
the extent it seeks to exclude the seventeen drivers it reimbursed for purposes of
calculating damages, and the amount of those reimbursements.
      E.     Independent Contractor Agreements
      Defendant requests that the Court exclude evidence of defendant’s independent
contractor agreements as irrelevant. (Id., at 18-19). Plaintiff “does not intend to offer
any evidence of [defendant’s] [i]ndependent [c]ontractor [a]greements” (Doc. 186, at 20),
and the Court finds that neither defendant’s independent contractors, nor the independent
contractor agreements, are at issue in this case. See CRST Expedited, Inc. v. Swift
Transp. Co. of Az., LLC, 328 F.R.D. 231, 238-39 (N.D. Iowa 2018) (discussing
relevance of independent contractors). Defendant’s motion to exclude evidence of its
independent contractor agreements is granted. To the extent “[c]ertain of [plaintiff’s]
exhibits . . . contain information concerning owner-operators and independent
contractors” (Doc. 207, at 11), that information is inadmissible and should be excluded
from exhibits that are offered into evidence.




                                           32
       F.     Punitive Damages
       Defendant’s motion in limine on punitive damages is twofold. First, defendant
seeks exclusion of “any evidence of punitive damages.” (Doc. 182, at 19). Second,
defendant seeks confirmation from the Court “that [p]laintiff is not entitled to punitive
damages.” (Id.). Defendant urges that the Court’s summary judgment Order precludes
plaintiff from seeking punitive damages. (Id.) The second issue informs the first and the
Court will, thus, turn to defendant’s second request before addressing defendant’s motion
to exclude evidence of punitive damages.
       In its summary judgment Order, the Court found that defendant was entitled to
summary judgment on plaintiff’s claim for tortious interference with prospective
economic advantage. Swift, 2019 WL 2358407, at *23. In doing so, the Court found
that plaintiff could not satisfy the impropriety prong of the claim:
              Under [tortious interference with] prospective economic advantage
       claims, the plaintiff is required to produce “substantial evidence that the
       defendant’s predominant or sole motive was to damage the plaintiff.”
       Compiano v. Hawkeye Bank & Tr. of Des Moines, 588 N.W.2d 462, 464
       (Iowa 1999).
              . . . [P]laintiff has produced no evidence that would permit a
       reasonable factfinder to determine that defendant was motivated, even in
       part, to damage plaintiff. . . . Plaintiff’s inability to make a showing of
       defendant’s motive renders plaintiff wholly incapable of showing that
       defendant’s primary or sole motive was to injure plaintiff. . . .

Id., at *21. Defendant asserts that “[b]ased on this ruling, [p]laintiff is not entitled to
punitive damages as a matter of law.” (Doc. 182, at 19). Specifically, defendant argues
that “[g]iven the Court’s finding that [p]laintiff cannot make a showing that [defendant]
was motivated, even in part, to damage [p]laintiff, [plaintiff] cannot meet the standards
for punitive damages.” (Id.).
       Under Iowa law, “to receive punitive damages, [the] plaintiff must prove by a
preponderance of clear, convincing, and satisfactory evidence that the defendant’s



                                            33
conduct amounted to a willful and wanton disregard for the rights of another.”
Hockenberg Equip. Co. v. Hockenberg’s Equip. & Supply Co. of Des Moines, Inc., 510
N.W.2d 153, 156 (Iowa 1993) (citing IOWA CODE § 668A.1).                    “Thus, merely
objectionable conduct is insufficient to meet the standards of [S]ection 668A.1.” Id.
(citation omitted). “To receive punitive damages, [the] plaintiff must offer evidence of
[the] defendant’s persistent course of conduct to show that the defendant acted with no
care and with disregard to the consequences of those acts.” Id. (citation omitted).
Further, an award of punitive damages is permissible if a plaintiff shows that the
defendant was guilty of malice. Pogge v. Fullerton Lumber Co., 277 N.W.2d 916, 920
(Iowa 1979) (citations omitted). “It is not an essential element of malice that defendant’s
actual spite or wicked intent be demonstrated: An issue may be made by evidence of legal
malice, which may be established by showing wrongful or illegal conduct committed or
continued with a willful or reckless disregard of another’s rights.” Id. (citations omitted).
       In its summary judgment Order, this Court only held that plaintiff would be unable
to demonstrate “that defendant’s primary or sole motive was to injure plaintiff.” Swift,
2019 WL 2358407, at *21. To receive punitive damages, however, plaintiff is not
required to show that defendant was motivated, in any part, to injure plaintiff. Instead,
plaintiff can receive punitive damages if plaintiff is able to show, for instance, that
defendant acted with willful or reckless disregard of plaintiff’s rights. Pogge, 277
N.W.2d at 920. This is a different standard from the standard that must be met for a
plaintiff to succeed on a tortious interference with prospective economic advantage claim.
Thus, plaintiff’s inability to succeed on its prospective economic advantage claim does
not necessarily defeat plaintiff’s request for punitive damages.
       To the extent defendant’s motion seeks “confirmation” that plaintiff is not entitled
to punitive damages, the motion is denied. Whether plaintiff is entitled to punitive
damages is an issue more appropriately addressed at trial. The only basis for defendant’s




                                             34
motion to exclude evidence of punitive damages is defendant’s argument that the Court’s
summary judgment Order precludes plaintiff from pursuing punitive damages. The Court
has rejected that argument and, as defendant has not moved in limine on any other basis
as to punitive damages, defendant’s motion “to exclude any evidence of punitive
damages” is denied.
                                III.   CONCLUSION
      For the reasons stated above, plaintiff’s motion in limine (Doc. 181) is granted in
part, denied in part, and held in abeyance in part. Defendant’s motion in limine (Doc.
182) is, likewise, granted in part, denied in part, and held in abeyance in part.
      IT IS SO ORDERED this 8th day of July, 2019.




                                        ___________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          35
